1
2
3
4
5
6
7                                  UNITED STATES DISTRICT COURT

8                                SOUTHERN DISTRICT OF CALIFORNIA

9
         RONALD S. EMRIT,                               Case No.: 19cv31-LAB (AGS)
10
                                         Plaintiff,
                                                        ORDER OF DISMISSAL
11       v.
12       DONALD TRUMP, et al.,
13                                   Defendants.
14
15            On January 11, 2019, the Court ordered Plaintiff Ronald Emrit to show cause by January

16   25, 2019 why this case should not be dismissed without prejudice for improper venue. Dkt. 3.

17   January 25 has come and gone, but Emrit has not responded.1 Accordingly, for the reasons set

18   forth in the Court’s Order to Show Cause, this case is DISMISSED WITHOUT PREJUDICE for

19   improper venue. Emrit may refile his case in a district where venue is proper. Emrit’s Motion to

20   Proceed IFP is DENIED WITHOUT PREJUDICE AS MOOT. Dkt. 2. The clerk is directed to
     close the case
21
              IT IS SO ORDERED.
22
     Dated: January 30, 2019
23
                                                      Hon. Larry Alan Burns
24                                                    Chief United States District Judge
25
26
27   1The clerk attempted to serve Emrit via mail with a copy of the Court’s order to show cause,
     but the address provided by Emrit appears to be inaccurate because that mail was returned as
28   undeliverable. Dkt. 4.

                                                       1
                                                                                           19cv31-LAB (AGS)
